DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/28/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surgical staples as stated in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, the phrase “wherein said surgical instrument further comprises means for applying a rotary motion” as stated in claim 19, and the phrase “means for applying retraction force” as stated in claim 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrase “wherein said portion of said second jaw” renders claim 4 vague and indefinite because there is insufficient antecedent basis for this limitation in the claim.  Prior to the quoted phrase, there is no mention of a portion of the second jaw.  For examining purposes, the phrase is interpreted as “wherein a portion of said second jaw”.
Regarding claim 7, the phrase “drive said firing member distally from said home position to a closure position wherein said firing member applies the first closure motion” renders claim 7 vague and indefinite because it appears to contradict claim 1.  Claim 7 is dependent of claim 1, and claim 1 discloses the first closure motion is applied when the firing member is moved in a distal direction form said home position to said ending position.  It is unclear how the first closure motion is applied when the firing member is moved to the ending position and the closure position.  For examining purposes, the phrase is interpreted as “drive said firing member distally from said home position to said ending position wherein said firing member applies the first closure motion”.
Regarding claim 14, the phrase “wherein said at least one pre-compression feature on said firing member is configured to drive said cartridge sled” renders claim 14 vague and indefinite because it is unclear how the pre-compression feature drives the cartridge sled.  Claim 14 is dependent of claim 3 which is dependent of claim 1.  Claim 1 discloses the firing member being driven from the home position to the ending position.  It is unclear how the pre-compression feature drives the cartridge sled.  For examining purposes, prior art that teaches a firing member moving from the home position to the end position and comprising a pre-compression feature is interpreted to read on the quoted claim feature.
Regarding claim 19, the phrase “wherein said surgical instrument further comprises means for applying a rotary motion to said firing member to move said firing member distally” renders claim 19 vague and indefinite because is it unclear how the firing member is rotating.  Prior to the quoted phrase, the firing member is disclosed to move distally or proximally.  It is unclear how rotating the firing member causes the firing member to move distally or proximally.  For examining purposes, the phrase is interpreted as “wherein said surgical instrument further comprises means for applying a rotary motion to move said firing member distally”.
Regarding claim 19, the phrase “wherein said means for applying is further configured to apply additional rotary motions” also renders claim 19 vague and indefinite because it is unclear what additional rotary motion is being applied.  Prior to the quoted phrase, the means for applying a rotary motion is disclosed to move the firing member distally.  It is unclear what additional rotary motion is being applied to move the firing member axially.  For examining purposes, the phrase is interpreted as “wherein said means for applying rotary motion is configured to apply rotary motion to a drive arrangement”.
Claim 20 is dependent of claim 19 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Strobl (2018/0296213).
Regarding claim 1, Strobl disclose a surgical end effector (214) comprising:
a first jaw (216b);
a second jaw (216a), 
wherein said second jaw (216a) is configured to move relative to said first jaw (216b) between a open position and a closed position; and
a firing member (see figure 5A below) supported for axial travel within said surgical end effector (214) between a home position (Figure 5B) corresponding to said open position of said second jaw (216a) and an ending position (Figure 5C),
wherein said firing member (see figure 5A below) is configured to apply a first closure motion (movement in figure 5C) to said second jaw (216a) to move said second jaw (216a) from said open position to said closed position as said firing member (see figure 5A below) is moved in a distal direction form the home position (Figure 5B) to said ending position (Figure 5C), and
wherein said firing member (see figure 5A below) is further configured to apply a second closure motion (movement in figure 5A) to said second jaw (216a) to move said second jaw (216a) towards said first jaw (216b) when said firing member (see figure 5A below) is moved in a proximal direction from said home position (Figure 5B).
(Figure 4, 5A-5C and Page 2 paragraph 12, Page 7 paragraph 65)
[AltContent: textbox (Jaw Closure Arm)][AltContent: arrow][AltContent: textbox (Pivot Features)][AltContent: arrow][AltContent: textbox (Vertically- Extending 
Firing Member Body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Firing Member)][AltContent: textbox (Strobl)]
    PNG
    media_image1.png
    207
    158
    media_image1.png
    Greyscale

Regarding claim 15, Strobl discloses a surgical instrument (200) comprising:
an elongate shaft (212) operably supporting a firing drive system (28) therein; and
a surgical end effector (214) operably coupled to said elongate shaft (212), wherein the surgical end effector (214) comprises:
a first jaw (216b);
a second jaw (216a), 
wherein said second jaw (216a) is configured to move relative to said first jaw (216b) between an open position and a closed position; and
a firing member (see figure 5A above) operably interfacing with said firing drive system (28),
wherein said firing drive system (28) is configured to move said firing member (see figure 5A above) between a home position (Figure 5B) corresponding to said open position of said second jaw (216a) and an ending position (Figure 5C),
wherein, when said firing member (see figure 5A above) is moved distally form said home position (Figure 5B), said firing member (see figure 5A above) is configured to apply a first closure motion (movement in figure 5C) to said second jaw (216a) to move said second jaw (216a) from said open position to said closed position,
wherein said firing drive system (28) is configured to move said firing member (see figure 5A above) proximally from said home position (Figure 5B), and
wherein, when said firing member (see figure 5A above) is moved proximally form said home position (Figure 5B), said firing member (see figure 5A above) applies a second closure motion (movement in figure 5A) to said second jaw (216a) to move said second jaw (216a) towards said first jaw (216b).
(Figure 4, 5A-5C and Page 2 paragraph 12, Page 5 paragraph 55, Page 7 paragraph 65)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Beardsley (2018/0125594) in view of reference Strobl (2018/0296213).
Regarding claim 1, Beardsley discloses a surgical end effector (300) comprising: 
a first jaw (320);
a second jaw (310),
wherein said second jaw (310) is configured to move relative to said first jaw between an open position and a closed position; and
a firing member (326) supported for axial travel within said surgical end effector (300) between a home position corresponding to said open position of said second jaw (310) and an ending position,
wherein said firing member (326) is configured to apply a first closure motion to said second jaw (310) to move said second jaw (310) from said open position to said closed position as said firing member is moved in a distal direction from said home position to said ending position.
(Figures 30, 39-40 and Page 7 paragraph 75, Page 8 paragraph 82)
However, Beardsley does not disclose a second closure motion when said firing member is moved in a proximal direction from the home position.
Strobl disclose a surgical end effector (214) comprising: a firing member (see figure 5A above) supported for axial travel within said surgical end effector (214) between a home position (Figure 5B) corresponding to said open position of said second jaw (216a) and an ending position (Figure 5C),
wherein said firing member (see figure 5A above) is configured to apply a first closure motion (movement in figure 5C) to said second jaw (216a) to move said second jaw (216a) from said open position to said closed position as said firing member (see figure 5A above) is moved in a distal direction form the home position (Figure 5B) to said ending position (Figure 5C), and
wherein said firing member (see figure 5A above) is further configured to apply a second closure motion (movement in figure 5A) to said second jaw (216a) to move said second jaw (216a) towards said first jaw (216b) when said firing member (see figure 5A above) is moved in a proximal direction from said home position (Figure 5B).
(Figure 4, 5A-5C and Page 2 paragraph 12, Page 7 paragraph 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the firing member of Beardsley by incorporating the second closure motion as taught by Strobl, since page 1 paragraph 3 of Strobl states such a modification would allow the surgical end effector to stay closed while being inserted into a surgical site without the user exerting substantial force.
Regarding claim 2, Beardsley modified by Strobl disclose a vertically extending firing member body (Beardsley – 326a) comprising:
a top firing member feature (Beardsley – 326b) configured to apply said first closure motion (Strobl – movement in figure 5C) to said second jaw (Beardsley – 310);
a bottom firing member feature (Beardsley – 326d) configured to slidably engage said first jaw (Beardsley – 320) as said firing member (Beardsley – 326) is moved between said home position and said ending position; and
at least one pre-compression feature (Strobl – 330a, 330b) configured to contact a portion of said second jaw (Beardsley – 310) when said firing member (Beardsley – 326) is moved in a proximal direction from said home position.
(Beardsley – Figure 30 and Page 8 paragraph 82)
(Strobl – Figure 5A-5C and Page 8 paragraph 68)
Regarding claim 3, Beardsley modified by Strobl disclose said second jaw (Beardsley – 310) is supported for pivotal travel between said open position and said closed position relative to said first jaw (Beardsley – 320) about a jaw pivot axis (Strobl – see figure 5A above), and wherein said at least one pre-compression feature (Strobl – 330a, 330b) is configured to contact said portion of said second jaw (Beardsley – 310) at a pre-compression location that is distal to said jaw pivot axis. (Strobl – Figure 5C and Page 8 paragraph 68)
Regarding claim 4, Beardsley modified by Strobl disclose second jaw (Beardsley – 310) comprises:
a second jaw body (Beardsley – see figure 31 below) comprising a proximal end and a distal end; and
pivot features (Strobl – see figure 5A above) on said proximal end of the second jaw body (Beardsley – see figure 31 below),
wherein said pivot features (Strobl – see figure 5A above) define said jaw pivot axis, and
wherein a portion of said second jaw (Beardsley – 310) comprises a jaw closure arm (Strobl – see figure 5A above) protruding from said proximal end, and
wherein said jaw closure arm (Strobl – see figure 5A above) is configured to be contacted by said at least one pre-compression feature (Strobl – 330a, 330b) as said firing member (Beardsley – 326) is moved proximally from said home position. 
(Beardsley – Figure 31) (Strobl – Figure 5A and Page 8 paragraph 68)
Regarding claim 7, Beardsley modified by Strobl disclose firing member (Beardsley – 326) is configured to operably engage a rotary drive member (Beardsley – 324) configured to apply an initial drive motion to said firing member to drive said firing member (Beardsley – 326) distally from said home position to said ending position wherein said firing member (Beardsley – 326) applies the first closure motion to said second jaw (Beardsley – 310), and wherein said rotary drive member (Beardsley – 324) is configured to apply a reverse drive motion to said firing member (Beardsley – 326) to drive said firing member (Beardsley – 326) in said proximal direction from said home position. (Beardsley – Figure 39-40 and Page 8 paragraph 80) (Strobl – Page 2 paragraph 12)

[AltContent: arrow][AltContent: textbox (Channel)][AltContent: textbox (Proximal End)][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: ][AltContent: textbox (Second Jaw Body)][AltContent: textbox (Beardsley)]
    PNG
    media_image2.png
    223
    517
    media_image2.png
    Greyscale

Regarding claim 14, Beardsley modified by Strobl disclose said first jaw (Beardsley – 320) comprises a channel (Beardsley – see figure 31 above) configured to operably support a surgical staple cartridge (Beardsley – 330), wherein said surgical staple cartridge (Beardsley – 330) comprises:
a cartridge body (Beardsley – 332) operably supporting a plurality of surgical staples (Beardsley – 334) therein; and
a cartridge sled (Beardsley – 336) movably supported in said cartridge body (Beardsley – 332),
wherein said cartridge sled (Beardsley – 336) is configured to move between a beginning position and a finish position in said cartridge body (Beardsley – 332) to drive said surgical staples (Beardsley – 334) from said cartridge body (Beardsley – 332),
wherein said second jaw (Beardsley – 310) comprises an anvil supported for pivotal travel between said open position and said closed position relative to said surgical staple cartridge (Beardsley – 330), and
wherein said at least one pre-compression feature (Strobl – 330a, 330b) on the firing member (Beardsley – 326) is configured to drive said cartridge sled (Beardsley – 336) from said beginning position to said finished position when said firing member is distally driven from said home position (Strobl – Figure 5B) to said ending position (Strobl – Figure 5C).
(Beardsley – Figure  and Page 7 paragraph 75, Page 8 paragraph 83)
(Strobl – Figures 5A-5C)
Regarding claim 15, Beardsley discloses a surgical instrument (10) comprising:
an elongate shaft (200) operably supporting a firing drive system (260) therein; and
a surgical end effector (300) operably coupled to said elongate shaft (200), wherein said surgical end effector (300) comprises: 
a first jaw (320);
a second jaw (310),
wherein said second jaw (310) is configured to move relative to said first jaw between an open position and a closed position; and
a firing member (326) operably interfacing with said firing drive system (260),
wherein said firing drive system (260) is configured to move said firing member between a home position corresponding to said open position of said second jaw and an ending position,
wherein, when said firing member is moved distally from said home position, said firing member (326) is configured to apply a first closure motion to said second jaw (310) to move said second jaw (310) from said open position to said closed position.
(Figures 1, 30, 39-40 and Page 3 paragraph 45, Page 5 paragraph 65, Page 7 paragraph 75, Page 8 paragraph 82)
However, Beardsley does not disclose a second closure motion when said firing member is moved in a proximal direction from the home position.
Strobl disclose a surgical end effector (214) comprising: a firing member (see figure 5A above) supported for axial travel within said surgical end effector (214) between a home position (Figure 5B) corresponding to said open position of said second jaw (216a) and an ending position (Figure 5C),
wherein said firing member (see figure 5A above) is configured to apply a first closure motion (movement in figure 5C) to said second jaw (216a) to move said second jaw (216a) from said open position to said closed position as said firing member (see figure 5A above) is moved in a distal direction form the home position (Figure 5B) to said ending position (Figure 5C), and
wherein said firing member (see figure 5A above) is further configured to apply a second closure motion (movement in figure 5A) to said second jaw (216a) to move said second jaw (216a) towards said first jaw (216b) when said firing member (see figure 5A above) is moved in a proximal direction from said home position (Figure 5B).
(Figure 4, 5A-5C and Page 2 paragraph 12, Page 7 paragraph 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the firing member of Beardsley by incorporating the second closure motion as taught by Strobl, since page 1 paragraph 3 of Strobl states such a modification would allow the surgical end effector to stay closed while being inserted into a surgical site without the user exerting substantial force.
Regarding claim 16, Beardsley modified by Strobl disclose said firing drive system (Beardsley – 260) comprises a rotary drive member configured to apply axial drive motions to said firing member (Beardsley – 326). (Beardsley – Page 8 paragraph 80)
Regarding claim 19, Beardsley discloses a surgical instrument (10) comprising:
an elongate shaft (200) operably supporting a firing drive system (260) therein; and
a surgical end effector (300) operably coupled to said elongate shaft (200), wherein said surgical end effector (300) comprises: 
a first jaw (320);
a second jaw (310),
wherein said second jaw (310) is configured to move relative to said first jaw between an open position and a closed position; and
a firing member (326) operably interfacing with said firing drive system (260),
wherein said firing drive system (260) is configured to move said firing member between a home position corresponding to said open position of said second jaw and an ending position,
wherein, when said firing member is moved distally from said home position, said firing member (326) is configured to apply a first closure motion to said second jaw (310) to move said second jaw (310) from said open position to said closed position,
wherein said surgical instrument further comprises means for applying a rotary motion (103a) is configured to apply rotary motion to a drive arrangement (324) interfacing with said firing member (326) to apply axial drive motions to said firing member (326).
(Figures 1, 30, 39-40 and Page 3 paragraph 45, 49, Page 5 paragraph 65, Page 7 paragraph 75, Page 8 paragraph 80, 82)
However, Beardsley does not disclose a second closure motion when said firing member is moved in a proximal direction from the home position.
Strobl disclose a surgical end effector (214) comprising: a firing member (see figure 5A above) supported for axial travel within said surgical end effector (214) between a home position (Figure 5B) corresponding to said open position of said second jaw (216a) and an ending position (Figure 5C),
wherein said firing member (see figure 5A above) is configured to apply a first closure motion (movement in figure 5C) to said second jaw (216a) to move said second jaw (216a) from said open position to said closed position as said firing member (see figure 5A above) is moved in a distal direction form the home position (Figure 5B) to said ending position (Figure 5C), and
wherein said firing member (see figure 5A above) is further configured to apply a second closure motion (movement in figure 5A) to said second jaw (216a) to move said second jaw (216a) towards said first jaw (216b) when said firing member (see figure 5A above) is moved in a proximal direction from said home position (Figure 5B).
(Figure 4, 5A-5C and Page 2 paragraph 12, Page 7 paragraph 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the firing member of Beardsley by incorporating the second closure motion as taught by Strobl, since page 1 paragraph 3 of Strobl states such a modification would allow the surgical end effector to stay closed while being inserted into a surgical site without the user exerting substantial force.

Claims 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Beardsley (2018/0125594) in view of reference Strobl (2018/0296213) as applied to claims 2 and 16 respectively, and further in view of reference Hormann (4,726,247).
Regarding claim 11, Beardsley modified by Strobl disclose a rotary drive member (Beardsley – 324) configured to cause axial drive motions to said firing member (Beardsley – 326) to move said firing member (Beardsley – 326) between said home position and said ending position.
However, Beardsley modified by Strobl do not disclose an upper flexible spine assembly and a lower flexible spine assembly.
Hormann disclose actuator assembly comprising:
an upper flexible spine assembly (7); 
a lower flexible spine assembly (8); and 
a rotary drive member (4),
wherein said rotary drive member (4) operably interface with said upper flexible spine assembly (7),
wherein said rotary drive member (4) operably interface with said lower flexible spine assembly (8), and
wherein the rotary drive member (4) causes said upper flexible spine assembly (7) and said lower flexible spine assembly (8) to applying axial drive motions.
(Figure 1 and Column 2 lines 57-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical end effector of Beardsley by incorporating the actuator assembly as taught by Hormann, since column 1 lines 43-47 of Hormann states such a modification would allow transvers mobility while providing rigid axial movement.
When modifying Beardsley in view of Hormann, the upper flexible spine assembly is interpreted to be attached to a top portion of the firing member, and the lower flexible spine assembly is interpreted to be attached to a bottom portion of the firing member.
Regarding claim 12, Beardsley modified by Strobl and Hormann disclose said upper flexible spine assembly (Hormann – 7) comprises an upper series of upper vertebra members (Hormann – 14) that are loosely coupled together, and wherein the lower flexible spine assembly (Hormann – 8) comprises a lower series of lower vertebra members (Hormann – 14) that are loosely coupled together. (Hormann – Figure 4 and Column 3 lines 53-56)
Regarding claim 13, Beardsley modified by Strobl and Hormann disclose said upper vertebra members (Hormann – 14) are movably supported relative to each other by an upper flexible coupler member (Hormann – 13) that is coupled to said top portion of said firing member (Beardsley – 326) and extends through each said upper vertebra member (Hormann – 14), and wherein said lower vertebra members (Hormann – 14) are movably supported relative to each other by a lower flexible coupler member (Hormann – 13) that is coupled to said bottom portion of said firing member (Beardsley – 326) and extends through each said lower vertebra member (Hormann – 13). (Hormann – Figure 4 and Column 3 lines 53-56)
Regarding claim 17, Beardsley modified by Strobl disclosed the claimed invention as stated above but do not disclose an upper flexible spine assembly and a lower flexible spine assembly.
Hormann disclose actuator assembly comprising:
an upper flexible spine assembly (7); 
a lower flexible spine assembly (8); and 
a rotary drive member (4),
wherein said rotary drive member (4) operably interface with said upper flexible spine assembly (7),
wherein said rotary drive member (4) operably interface with said lower flexible spine assembly (8), and
wherein the rotary drive member (4) causes said upper flexible spine assembly (7) and said lower flexible spine assembly (8) to applying axial drive motions.
(Figure 1 and Column 2 lines 57-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical end effector of Beardsley by incorporating the actuator assembly as taught by Hormann, since column 1 lines 43-47 of Hormann states such a modification would allow transvers mobility while providing rigid axial movement.
When modifying Beardsley in view of Hormann, the upper flexible spine assembly is interpreted to be attached to a top portion of the firing member, and the lower flexible spine assembly is interpreted to be attached to a bottom portion of the firing member.
Regarding claim 18, Beardsley modified by Strobl and Hormann disclose said upper flexible spine assembly (Hormann – 7) comprises an upper series of upper vertebra members (Hormann – 14) that are loosely coupled together, and wherein the lower flexible spine assembly (Hormann – 8) comprises a lower series of lower vertebra members (Hormann – 14) that are loosely coupled together. (Hormann – Figure 4 and Column 3 lines 53-56)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Beardsley (2018/0125594) in view of reference Strobl (2018/0296213) as applied to claim 19 above, and further in view of reference Shelton, IV et al. (2017/0281161)(referred as Shelton).
Regarding claim 20, Beardsley modified by Strobl disclosed the claimed features as stated above but do not disclose means for applying a retraction force to the firing member without actuating said means for applying rotary motion.
Shelton disclose a surgical instrument (20) comprising: a firing member (1620); a means for applying rotary motion (200); and means for applying a retraction force (300) to said firing member (1620) to move said firing member (1620) proximally without actuating said means for applying rotary motion (200).  (Figure  and Page 9 paragraph 215, Page 10 paragraph 221, Page 14 paragraph 242)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Beardsley by incorporating the means for applying a retraction force as taught by Shelton, since page 10 paragraph 220 states such a modification would allow for reverse application of the rotary drive motion in the event of a surgical instrument failure.

Allowable Subject Matter
Claims 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art considered as whole, alone, or in combination, neither anticipated nor renders obvious a top firing member feature comprising a top tubular feature protruding from a top end of the vertically-extending firing member body and a bottom firing member comprising a bottom tubular feature protruding form a bottom end of the vertically-extending firing member body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 4, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731